
	
		I
		112th CONGRESS
		1st Session
		H. R. 840
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Murphy of
			 Pennsylvania (for himself, Mr. Broun of
			 Georgia, Mr. Burton of
			 Indiana, Mr. Chaffetz,
			 Mr. Duncan of Tennessee,
			 Mr. Flores,
			 Mr. Harper,
			 Mr. Latta,
			 Mr. Long, Mr. McClintock, Mrs.
			 Myrick, Mr. Ribble,
			 Mr. Thompson of Pennsylvania,
			 Mr. Westmoreland,
			 Mr. McKinley,
			 Mr. Whitfield,
			 Mr. Stearns,
			 Mr. Cassidy,
			 Mr. Brady of Texas,
			 Mr. Scalise,
			 Mr. Boustany, and
			 Mr. Davis of Kentucky) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To allow the conduct of offshore energy exploration,
		  development, and production operations under drilling permits previously issued
		  by the Minerals Management Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Exploration Coming from
			 Underwater Reserves of Energy Act or the
			 SECURE
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 imported an estimated 61 percent of its oil in 2010, sending approximately $337
			 billion, or $641,172 per minute, to foreign countries.
			(2)Approximately 1.6
			 billion barrels of petroleum imported into the United States last year came
			 from members of the Organization of the Petroleum Exporting Countries, like
			 Bahrain, Iraq, Kuwait, Libya, Qatar, Saudi Arabia, and United Arab
			 Emirates.
			(3)More than ten
			 percent of the petroleum imported into the United States came from
			 Venezuela.
			(4)According to data
			 from the Energy Information Administration, by 2035, worldwide demand for oil
			 and natural gas is expected to increase by almost 30 and 38 percent,
			 respectively.
			(5)Domestic oil and
			 natural gas resources off United States shores in undiscovered fields total 86
			 billion barrels of oil and 420 trillion cubic feet of natural gas, enough oil
			 to replace imports from Saudi Arabia and Venezuela for the next 80 years and
			 enough clean natural gas to power America's industry for the next 63
			 years.
			(6)Oil and natural
			 gas production off United States shores is projected to decrease in 2011 by 13
			 percent from 2010 levels in part because of regulatory delays implemented by
			 the Department of the Interior and increased uncertainty about future
			 investment in drilling on the Outer Continental Shelf.
			(7)Regular-grade
			 retail gasoline prices are expected to continue rising through 2011 to as much
			 as $5.00 per gallon by 2012, according to some estimates.
			(8)The Department of
			 the Interior has proscribed reforms to ensure the safe development of oil and
			 natural gas production off United States shores, including implementing new
			 rules that would strengthen safety requirements for offshore drilling
			 operations.
			(9)The resumption of
			 oil and natural gas drilling operations off United States shores is imperative
			 to the United States economic recovery and energy security.
			3.Authority to
			 conduct offshore drilling under approved permits
			(a)In
			 generalSubject to subsection
			 (b), each holder of a permit issued pursuant to an application for a permit to
			 drill, including an application for a permit to sidetrack, that was approved by
			 the Minerals Management Service before May 3, 2010, for purposes of Outer
			 Continental Shelf energy exploration or development and production may conduct
			 all operations authorized under the terms of the permit (including all
			 exploration plans, development operations coordination documents, and
			 development production plans submitted for the permit)—
				(1)without further
			 review by the Bureau of Ocean Energy Management, Regulation and Enforcement;
			 and
				(2)without further
			 review or delay under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) or any other similar statutes such as the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) or the Marine Mammal Protection Act of
			 1972 (16 U.S.C. 1361 et seq.).
				(b)OperationsOperations
			 conducted under subsection (a) shall be carried out in accordance with the
			 safety protocols contained in part 250 of title 30, Code of Federal
			 Regulations.
			(c)Review of
			 complianceThis section does
			 not prohibit review of compliance with the terms of such a permit.
			
